DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-5, 7, 9-10, 12-13 and 15 are amended. Claim 8 is cancelled. Claim 16 is newly added. Claims 1-7 and 9-16 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 9/8/2022 have been reviewed. Following are the response to applicant’s arguments: 

Applicant argues “Applicant respectfully submits that this combinations of elements as set forth in newly amended independent claim 1 are not disclosed or made obvious by the prior art of record. Particularly, page 4 of the Office Action correctly acknowledges that the primary reference to Aryal does not explicitly teaches acquire a quality evaluation index set including indices used to evaluate the quality of the synthesized speech according to a result of BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/HJK/thd 
Application No.: 16/500,021Docket No.: 3449-3896PUS1Reply to Office Action of June 8, 2022Page 8 of 10comparison, and determine weights as model parameters of the speech quality evaluation model using the acquired quality evaluation index set and the speech quality evaluation model. Thus, the Office Action further relies on Bromand, in rejecting claims 1 and 8 (the features being now incorporated into amended claim 1), in an attempt to overcome the deficiencies of Aryal. However, it is respectfully submitted that Bromand does not teach or suggest the newly amended features of claim 1. For example, paragraph [0096] of Bromand, which is cited on page 5 of the Office Action, is reproduced below. 
[0096] In some examples, the synthetic feature vectors are used themselves as the synthetic voice samples for the purposes of training or testing a machine learning framework. In other examples, the synthetic feature vectors are used to generate synthetic audio samples, with the synthetic audio samples being used for training or testing a framework. In an example, one or more parameters of a speech synthesizer are calculated based on the synthetic feature vector (e.g., timber, cadence, or pitch parameters, among others). In other examples, some or all of the feature vector itself is provided as input to the speech synthesizer or associated component. The synthetic audio samples are stored or encoded as audio files. As shown above, Bromand merely describes timbre, cadence, or pitch parameters, as synthetic feature vectors which are used for training or testing the utterance based frameworks. 
In contrast to the forgoing features of Bromand, the embodied invention of amended claim 1 provides the first speech feature set of the synthesized speech and the second speech feature set of the correct speech each include a pitch of voiceless sound of the speech, a pitch of voiced sound of the speech, a frequency band of the speech, a break index of a word configuring the speech, a pitch of the speech, an utterance speed of the speech, or a pitch contour of the speech, thereby accurately determining the quality of the synthesized speech. 

However Para 0096 clearly cites the concept of speech feature being pitch of the voiceless or voice speech etc. Since the results from the fig 6 is derived based on the comparison of the speech feature the first and second feature includes pitch ( for e.g. ). Further para 0041, 0079 ( also cited ) teaches modification of the audio samples based on pitch features. 
Also Aryan and Bromand are in the same field of endeavor and it would have been Aryal to include the concept of Bromand before effective filing date to have efficient creation of synthetic speech by identifying outliers as well as training a process to reduce the occurrence of outliers, thereby improving the efficiency of creating robust synthetic samples ( Para 0112, Bromand)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722) 
Regarding claim 1, Aryal  teaches a speech synthesizer for evaluating quality of a synthesized speech using artificial intelligence ( personalizing synthetic speech, Col 1, line 55-67, Col 2, line 1-50, encoding differences ( quality evaluation), Abstract) , the speech synthesizer comprising: a database configured to store a synthesized speech corresponding to text ( receive target speech data, i.e., training speech, from a user's mobile phone 670, for example, as well as a synthetic speech from the TTS system 680 comprising the same words present in the training speech, Col 6 line 33-50) , a correct speech corresponding to the text ( database containing target speech and synthesized speech, Fig 6) and a speech quality evaluation model for evaluating the quality of the synthesized speech ( model to modify the synthetic voice, Fig 6, differences, Fig 1) ; and a processor configured to compare a first speech feature set indicating a feature of the synthesized speech and a second speech feature set indicating a feature of the correct speech  ( difference between the TTS and human speech, Fig 3),  evaluate the quality of the synthesized speech according to a result of comparison ( the durations are identified, Col 6, line 5-20) , and acquire a quality evaluation index set including indices used to evaluate the quality of the synthesized speech according to a result of the comparing ( which sets to use, Fig 5) ,  determine weights of the speech quality evaluation model using the acquired quality evaluation index set and the speech quality evaluation model ( associate the parameters, Fig 3, 4 and 6 ) 

Aryal does not explicitly teaches wherein each of the first speech feature set and the second speech feature set includes a pitch of voiceless sound of a speech, a pitch of voiced sound of the speech, a frequency band of the speech, a break index of a word configuring the speech, a pitch of the speech, an utterance speed of the speech, or a pitch contour of the speech; acquire a quality evaluation index set including indices used to evaluate the quality of the synthesized speech according to a result of comparison, and determine weights as model parameters of the speech quality evaluation model using the acquired quality evaluation index set and the speech quality evaluation model 
However Bromand teaches wherein each of the first speech feature set and the second speech feature set includes a pitch of voiceless sound of a speech, a pitch of voiced sound of the speech, a frequency band of the speech, a break index of a word configuring the speech, a pitch of the speech, an utterance speed of the speech, or a pitch contour of the speech( pitch modification, Para 0038, 0041, 0079, 0096),   acquire a quality evaluation index set including indices used to evaluate the quality of the synthesized speech according to a result of comparison ( difference between expected result and synthetic voice, Para 0095, 0121) , and determine weights as model parameters of the speech quality evaluation model using the acquired quality evaluation index set and the speech quality evaluation model (  During training, such expected result is used to shape or otherwise train the framework (e.g., adjust weights within a neural network). During testing, such expected results are compared to an actual result of the framework and used to determine a fitness of the framework for a purpose. In an example, the operation 630 includes receiving an output from the utterance-based framework 104 (e.g., regarding whether a synthetic voice sample included an activation trigger, Para 0095) 

Aryal has a base concept of evaluation the difference between synthesized speech and corrected speech ( human/original ) speech of the same text, Aryal differed by the claimed invention on the concept of determining the weight as model parameter and updating the weights, Bromand teaches the known concept of updating the parameter using the quality evaluation ( the difference) and the model ( the neural network which is updated), it would have obvious having the teachings of Aryal to include the concept of Bromand before effective filing date to have efficient creation of synthetic speech by identifying outliers as well as training a process to reduce the occurrence of outliers, thereby improving the efficiency of creating robust synthetic samples ( Para 0112, Bromand) 

Regarding claim 2, Aryal modified by Bromand as above in claim 1, teaches  The speech synthesizer according to claim 1, wherein the speech quality evaluation model is an artificial neural 56network based model learned using a machine learning algorithm or a deep learning algorithm ( associating using neural network, Col 5, line 60-67; Aryal; deep neural network,  Para 0039, 0059, Bromand ) 

Regarding claim 10, arguments analogous to claim 1, are applicable. 


Claims 3-4, 7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722)  and further in view of Kuramitsu  ( US Pub: 20200105244) 

Regarding claim 3, Aryal modified by Bromand as above in claim 2, teaches, wherein the speech quality evaluation model is a model supervised- learned using the quality evaluation index set ( training, Col 5,  line 20-35, Aryal ; supervised or unsupervised training, Bromand, Para 0004) Aryal modified by Bromand does not explicitly teaches and user's satisfaction labeled with the quality evaluation index set 
However Kuramitsu  teaches user's satisfaction labeled with the quality evaluation index set ( the preference analyzing unit 515 may accept feedback from the user and adjust the weight of these parameters according to the feedback. In a step S114, the preference analyzing unit 515 updates the classification table 5161 by using the information obtained by the step S113, Para 0063- 0066) 
It would have been obvious having the teachings of Aryal and Bromand to further include the teachings of Kuramitsu before effective filing date to make the system more user friendly 

Regarding claim 4, Aryal modified by Bromand and  Kuramitsu as above in claim 3, teaches wherein the processor extracts an input feature vector from the quality evaluation index set, inputs the extracted input feature vector to the speech quality evaluation model, and learns the speech quality evaluation model to minimize a cost function corresponding to a difference between output user's satisfaction and the labeled user's satisfaction when a result of inferring the user's satisfaction is output as a target feature vector ( adjusting the weight based on user feedback, Para 0063-0066)  

Regarding claim 7, Aryal modified by Bromand as above in claim 1, does not explicitly teaches  wherein, when a new synthesized speech is input to the speech quality evaluation model, the processor outputs user's satisfaction using a determined weight set and evaluates a quality level of the synthesized speech based on the output user's satisfaction
However Kuramitsu teaches when a new synthesized speech is input to the speech quality evaluation model, the processor outputs user's satisfaction using a determined weight set and evaluates a quality level of the synthesized speech based on the output user's satisfaction ( the preference analyzing unit 515 may accept feedback from the user and adjust the weight of these parameters according to the feedback. In a step S114, the preference analyzing unit 515 updates the classification table 5161 by using the information obtained by the step S113, Para 0063- 0066) 
It would have been obvious having the teachings of Aryal and Bromand to further include the teachings of Kuramitsu before effective filing date to make the system more user friendly 

Regarding claim 11, arguments analogous to claim 3, are applicable. 
Regarding claim 12, arguments analogous to claim 4, are applicable. 
Regarding claim 15, arguments analogous to claim 7, are applicable. 


Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722) and further in view of Asami ( JP 6452591)

Regarding claim 5, Aryal teaches the concept of wherein each of the weights corresponds to each attribute ( group ID, Col 4, line 40-67) , wherein the processor differently determines the weights according to a synthesis purpose of the synthesized speech ( tones etc. Fig 5, col 4, line 40-67- different onset times according to the group ID and attributed, Para 0029-0030, Bromand) Aryal modified by Bromand does not explicitly teaches wherein each of the weights corresponds to each of the indices included in the quality evaluation index set
However Asami teaches wherein each of the weights corresponds to each of the  indices included in the quality evaluation index set ( each spectrum parameter for evaluation; independence indices for all the parameters, Page 6, entire page) 
It would have been obvious having the teachings of Aryal and Bromand to further include the concept of Asami before effective filing date it is determined that the synthesized speech corresponding to the largest identifier s ′ (1 ≦ s ′ ≦ S) among the calculated independence indices is the closest to the original speech and has the highest quality  ( Page 5, last para, Asami) 


Regarding claim 6, Aryal modified by Bromand and Asami as above in claim 6, teaches [Claim 6] wherein the synthesis purpose is any one of normal synthesis for maintaining a tone, emotional synthesis for outputting an emotional synthesis speech or personalization synthesis for outputting a synthesized speech suiting a tone of a specific speaker (emotion and personalization and  tone, Col 4, line 40-67, Aryal)  

Regarding claim 13, arguments analogous to claim 5, are applicable. 
Regarding claim 14, arguments analogous to claim 6, are applicable. 

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Aryal ( US Pat# 10643600) and further in view of Bromand ( US Pub:  20190318722) and Thomas ( Traditional Machine Learning for Pitch Detection) 
Regarding claim 9, Aryal modified by Bromand as above in claim 1, mentions difference in formats in frequency domain ( frequency, Claim 4, Aryal and  ( distance, 0090) difference in feature 0063) 
, Bromand) however does not explicitly mentions wherein the quality evaluation index set includes an FO Frame Error (FFE), a Gross Pitch Error (GPE), a Voicing Decision Error (VDE), aMel Cepstral Distortion (MCD), aFormant Distance (FD), a Speaker Verification Error (SVE), a Break Index Error (BIE) and a Word Error (WE)
However Thomas teaches wherein the quality evaluation index set includes FO Frame Error (FFE), Gross Pitch Error (GPE), Voicing Decision Error (VDE), Mel Cepstral Distortion (MCD), Formant Distance (FD), Speaker Verification Error (SVE), Break Index Error (BIE) and Word Error (WE)  ( To measure the accuracy of the pitch trackers, we use 4 standards metrics [35], [12]: the Voicing Decision Error (VDE), the Gross Pitch Error (GPE), the Fine Pitch Error (GPE) and the F0 Frame Error (FFE) rates, Page 2, under III EXPERIMENTAL PROTOCOL) 
It would have been obvious having the teachings of Aryal and Bromand to further include the concept of Thomas before effective filing to have a better quality speech synthesis ( Under I Introduction, Thomas) 

Regarding claim 16, arguments analogous to claim 9 are applicable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674